Name: Commission Regulation (EEC) No 577/86 of 28 February 1986 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain
 Type: Regulation
 Subject Matter: Europe;  agricultural policy
 Date Published: nan

 No L 57/ 16 Official Journal of the European Communities 1 . 3 . 86 COMMISSION REGULATION (EEC) No 577/86 of 28 February 1986 on the application of accession compensatory amounts to certain processed cereals products in view of the accession of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, of the Community and a serious danger of deflection of trade in trade with third countries ; Whereas, under these transitional measures, for the sake of consistency and clarity, the rules and procedures laid down by Council Regulation (EEC) No 467/86 (4) should be brought into application for trade in the relevant processed products ; Whereas it should be stipulated that, in respect of the processed products affected by the production refunds system provided for in Article 1 1 of Regulation (EEC) No 2727/75, the accession compensatory amounts must be reduced by the incidence of these refunds ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), HAS ADOPTED THIS REGULATION : Whereas Article 72 of the Act of Accession of Spain and Portugal (3) provides for a mechanism to offset price diff ­ erences in trade between the Community as constituted at 31 December 1985 and Spain, and between Spain and non-member countries ; whereas, with regard to cereals , Article 111 (3) sets out a rule according to which the accession compensatory amounts for processed products are to be derived from the compensatory amounts appli ­ cable to the cereals to which they relate on the basis of coefficients to be determined ; whereas these coefficients are to be fixed having due regard to technical processing factors and also to the fact that the compensatory amounts will apply to imports, exports and in trade between the Community as constituted at 31 December 1985 and Spain ; Article 1 In trade between the Community as constituted at 31 December 1985 and Spain , and between Spain and third countries, the products referred to in Article 1 (d) of Regulation (EEC) No 2727/75 shall , from 1 March 1986 onwards, attract accession compensatory amounts as provided in this Regulation .Whereas because of an obvious clerical error, Article 1 1 1 (3) of the Act of Accession mentions, in the reference to processed products covered by the relevant market organi ­ zation , only products under Article 1 (c) of Regulation (EEC) No 2727/75, and omits the products referred to under Article 1 (d) and listed in Annex A to that same Regulation ; Article 2 1 . The accession compensatory amounts referred to in Article 1 , applicable until the end of the 1985/86 marke ­ ting year, shall be as shown in Annex I, being derived from the accession compensatory amounts applicable to the cereals to which they are related on the basis of the coefficients listed in the same Annex. 2. The accession compensatory amounts applicable to products , for which the incidence of the production refunds provided for in Article 1 1 of Regulation (EEC) No 2727/75 must be taken into account, shall be as set out in Annex II on the basis of the coefficients set out in the same Annex . Whereas the system of offsetting prices as between Spain and the Community as constituted at 31 December 1985 starts on 1 March 1986 ; whereas, pending rectification of the clause in the Act of Accession , appropriate transi ­ tional measures must be adopted to implement a mecha ­ nism for accession compensatory amounts for the processed products referred to in Article 1 (d) of Regula ­ tion (EEC) No 2727/75 , failing which there could be dis ­ equilibrium harmful to trade between Spain and the rest (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p. 19 . (3) OJ No L 302, 15 . 11 . 1985, p. 23 . (4) OJ No L 53 , 1 . 3 . 1986, p. 25 . 1 . 3 . 86 Official Journal of the European Communities No L 57/ 17 Article 3 The accession compensatory amount applicable shall be that in force on the day of acceptance of the declaration of import or export. Article 4 In intra-Community trade, the accession compensatory amounts shall be charged or paid by the Member States of the Community as constituted at 31 December 1985 . Article 5 Where, pursuant to Article 5 ( 1 ) of Council Regulation (EEC) No 467/86, the accession compensatory amount for one of the cereals referred to in Article 1 (a) and (b) of Regulation (EEC) No 2727/75 is determined on the basis of the table in the Annex to the first Regulation referred to, the amount applicable to the processed product as an accession compensatory amount shall be determined on the basis of the changes in the amount fixed for the basic cereal pursuant to Article 5 ( 1 ) deferred to above . Article 6 Where, for a given product, an accession compensatory amount is fixed which must be deducted from the refund on exports to third countries and where the refund is less than this accession compensatory amount or has not been fixed, it may be, provided that an amount not exceeding the difference between the accession compensatory amount and the refund and, or, according to case, the accession compensatory amount may be charged on exports from Spain to a third country of the relevant product. Where refunds are differentiated according to destination, if the refund applicable to exports to one or more third countries is less than the accession compensatory amount or has not been fixed, measures to ensure the charging, where appropriate, of the amount referred to in the previous subparagraph may be provided for. Article 7 This Regulation shall enter into force on 1 March 1986 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 February 1986 . For the Commission Frans ANDRIESSEN Vice-President No L 57/ 18 Official Journal of the European Communities 1 . 3 . 86 ANNEX I CCT heading No Coefficient Accession compensatory CCT headi Nq amount ECU/tonne Coefficient Accession compensatory amount ECU/tonne 11.01 c 1,02 17,46 ex 11.02 D VI (') 1,02 17,46 11.01 D 1,02 16,80 ex 11.02 D VI (2) 1,02 17,46 11.01 E I 1,40 11,20 11.02 E I a) 1 1,02 17,46 11.01 E II ¢ 0,45 3,60 11.02 E I a) 2 1,02 16,80 ex 11.01 G (') 1,02 17,46 11.02 E I b) 1 1,40 23,97 ex 11.01 G (2) 1,02 17,46 11.02 E I b) 2 1,80 29,64 11.02 A II 1,02 14,45 11.02 E II a) 1,02 8,16 11.02 A III 1,40 23,97 11.02 E II b) 1,02 14,45 11.02 A IV 1,40 23,06 11.02 E II c) 1,10 8,80 11.02 A V a) 1 (3) 1,45 11,60 ex 11.02 E II d) 2 (') 1,02 17,46 11.02 A V a) 2 1,45 11,60 ex 11.02 E II d) 2 (2) 1,02 17,46 11.02 A V b) 1,02 8,16 11.02 F I 1,02 8,16 ex 11.02 A VII (') 1,02 17,46 11.02 F II 1,02 14,45 ex 11.02 A VII (2) 1,02 17,46 11.02 F III 1,02 17,46 11.02 B I a) 1 1,02 17,46 11.02 F IV 1,02 16,80 11.02 B I a) 2 aa) 1,02 16,80 11.02 F V 1,02 8,16 11.02 B I a) 2 bb) 1,02 16,80 ex 11.02 F VII (') 1,02 17,46 11.02 B I b) 1 1,40 23,97 ex 11.02 F VII (2) 1,02 17,46 11.02 B I b) 2 1,40 23,06 11.02 G I 0,75 6,00 11.02 B II a) 1,02 8,16 11.02 G II 0,30 2,40 11.02 B II b) 1,02 14,45 11.07 A I a) 1,78 14,24 11.02 B II c) 1,02 8,16 11.07 A I b) 1,33 10,64 ex 11.02 B II d)(&gt;) 1,02 17,46 11.07 A II a) 1,78 30,47 ex 11.02 B II d) (2) 1,02 17,46 11.07 A II b) 1,33 22,77 11.02 C I 1,02 8,16 11.07 B 1,55 26,54 11.02 C II 1,02 14,45 23.02 A I a) 0,14 4,64 11.02 C III 1,60 27,39 23.02 A I b) 0,29 9,60 11.02 C IV 1,02 16,80 23.02 A II a) 0,14 4,64 11.02 C V 1,02 8,16 23.02 A II b) 0,30 9,94 ex 11.02 C VI (') 1,02 17,46 23.07 B I a) 1 (8) 0,12 0,96 ex 11.02 C VI (2) 1,02 17,46 23.07 B I a) 2 (8) 0,12 0,96 11.02 D I 1,02 8,16 23.07 B I b) 1 (8) 0,38 3,04 11.02 D II 1,02 14,45 23.07 B I b) 2 (8) 0,38 3,04 11.02 D III 1,02 17,46 23.07 B I c) 1 (8) 0,75 6,00 11.02 D IV 1,02 16,80 23.07 B I 9) 2 (8) 0,75 6,00 11.02 D V 1,02 8,16 I ANNEX II CCT heading No Coefficient Accession compensatory amount ECU/tonne 11.02 A V a) 2 (4) 1,45 0 11.08 A 10 1,51 0 11.08 A III (5 ) 1,69 0 11.08 A IV (6) 1,51 0 11.08 A VO 1,51 0 11.09 2,30 0 17.02 B II a)0 1,97 0 17.02 B II b ) ( 7 ) 1,51 0 17.02 F II a) 2,06 0 17.02 F II b) 1,44 0 21.07 F II 1,51 0 23.03 A I 2,00 0 1 . 3 . 86 Official Journal of the European Communities No L 57/ 19 Notes (') Millet. (2) Grain sorghum. (3) Applicable to groats and meal of maize imported from non-member countries . (4) Applicable to intra-Community trade in groats and meal of maize intended for the brewing industry (cf. Regulation (EEC) No 1 570/78 (OJ No L 185, 7 . 7 . 1978 , p. 22)). Is) The compensatory amount shall apply to products whose starch content is not less than 85 % by weight. For products with a starch content lower than 85 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the follo ­ wing formula : a C = x 1,176 1 000 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (6) The compensatory amount shall apply to the product whose starch content is not less than 78 % by weight. For the product with a starch content lower than 78 % by weight, this compensatory amount shall be multiplied by a coefficient calculated by means of the following formula : a C = 1 000 x 1,282 (C = coefficient ; a = content by weight of starch, expressed as dry matter, per 1 000 kg of the product). When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. 0 Pursuant to Regulation (EEC) No 2730/75, the product falling within subheading 17.02 B I is subject to the same compensatory amount as products falling within subheading 17.02 B II . (8) In the case of products containing products falling within heading No 07.06 or subheading 11.04 C of the Common Customs Tariff, monetary compensatory amount shall be granted on the cereal constituent. However, the amounts indicated shall apply if compensa ­ tory amounts are due to be levied . When completing :  customs export formalities carried out in Spain for exports to third countries,  customs formalities carried out in the Community as constituted on 31 December 1985 for imports from Spain, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by tariff heading.